This cause has heretofore been considered in this court.Christensen v. Christensen, 127 N.J. Eq. 13.
As the matter went to trial, for purposes of present consideration, the trial court had before it the charge of adultery made in the wife's petition for limited divorce and the denial of this charge by the husband. The husband also set up as a recriminatory defense the alleged prior desertion of the petitioner. He also counter-claimed for absolute divorce from the wife on the ground of this alleged desertion. Decree was entered granting the limited divorce to the wife on the charge of adultery. Appeal from that decree being made to this court, the same was affirmed. Christensen v. Christensen, supra.
Following the affirmance of the decree in this court, counsel for the husband, conceiving that the issue of desertion alleged in his counter-claim had not been disposed of because not mentioned in the decree, moved in Chancery to enter a decree in favor of the husband on the counter-claim for desertion. The learned advisory master thereupon advised an order and decree supplementing final decree, dismissing defendant's counter-claimnunc pro tunc. The present appeal brings this last mentioned order and decree before us.
We have carefully considered the argument made by appellant in this appeal but find the same to be wholly without merit. In our earlier consideration of the matter, of necessity, we were obliged to review the testimony and to consider the charge of desertion made against the wife as this charge had been urged as a recriminatory defense, and the judgment of the court sustaining the decree there appealed from necessarily involved the finding, as it did in the court below, that the desertion charged against the wife had not been proved.
This is dispositive of the present appeal.
The decree appealed from is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 13.
For reversal — None. *Page 103